 

Vystar Corporation 8-K [vyst-8k_093016.htm]

 

Exhibit 10.1

 

 

 

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (“Agreement”) made this 30th day of September, 2016,
by and between Vystar Corporation, a Georgia corporation, having its mailing
address at 2480 Briarcliff Rd., #6, Suite 159, Atlanta Georgia 30329 (the
“Company”), and NHS Holdings, LLC, a Massachusetts limited liability company,
having its principal office at 101 Aylesbury Road, Worcester, Massachusetts
01609 (the “Distributor”).

Recitals

WHEREAS, Vystar owns and licenses its intellectual property to processors of
Natural Rubber Latex (“NRL”) with Vytex NRL (the “Licensed Technology”);

WHEREAS, such processors sell the NRL with the Licensed Technology to
manufacturers (the “Licensed Technology Manufacturers”) of finished parts and
components of home furnishing goods (the “Goods”) using the Licensed Technology;
and

WHEREAS, Distributor desires to purchase the Goods from the Licensed Technology
Manufacturers for sale to manufacturers (the “Distributor’s Manufacturers”) who
will assemble and package and further manufacture the Goods as part of its own
manufacturing process, such as King Koil, Spring Air, Ashley and similar
companies, into foam furniture, bedding products and other household furnishings
(the “Products”);

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement the parties agree as follows

1.       

Appointment and Acceptance.

(a)       

Company and Distributor acknowledge and agree that upon execution of this
Agreement by both parties hereto, the prior Distribution Agreement between the
parties hereto (or their subsidiary) dated January 20, 2015 shall terminate and
be of no further force or effect.

(b)       

Company hereby appoints Distributor and Distributor accepts such appointment, as
the exclusive worldwide Distributor for the Goods in the home furnishing
industry and as the non-exclusive Distributor worldwide for goods in any other
industry utilizing the Licensed Technology, on the terms and conditions
hereinafter set forth herein, with a right to sublicense any rights hereunder.
Upon Distributor’s interest in entering into a new product distribution
category, Distributor shall provide notice to Company, and shall have ninety
(90) days to provide contract documentation of a sublicense or manufacturing
agreement, and upon which Distributor shall have exclusive rights with respect
to such customer in the same manner as other Goods under this Agreement.
Assuming that such sublicense or manufacturing agreement is consummated,
products under such agreements shall be considered “Goods” for all purposes of
this Agreement. Such Products may be sold under Company’s name or on an OEM
basis. Distributor shall be an exclusive Distributor for the Goods with respect
to any of the Distributor’s Manufacturers.

 

 

 

 

(c)       

All Goods with Licensed Technology purchased by or sold by Distributor during
the term of this Agreement shall be purchased or sold under and subject to the
terms of this Agreement.

(d)       

Company hereby appoints William R. Doyle as its designee with respect to all
matters related to this Agreement. Distributor hereby appoints Steven Rotman or
Greg Rotman, as its designee with respect to all matters related to this
Agreement. Company shall be permitted to rely on either of Steven Rotman or
Richard Rotman on any logistical matters under this Agreement. In the event of
resignation, termination of employment, death or disability of either such
designee, each party shall appoint a substitute designee within 30 days of such
event.

(e)       

Subject to the terms and conditions of this Agreement, Company grants to
Distributor a license to use Company’s trademarks set forth on Schedule 1 hereto
for use anywhere, including on Distributor’s website, solely in connection with
Distributor’s permitted marketing of the Goods or the Products; provided that
such use is in accordance with such usage guidelines as Company may make
available to Distributor from time to time, and that all uses must reference
Company as the owner of the Trademarks. Distributor’s rights under this
paragraph 5(e) shall terminate immediately upon any expiration or termination of
this Agreement. Distributor agrees that its use of the trademarks shall not
create in its favor any right, title or interest therein and acknowledges
Company’s exclusive right, title and interest in the trademarks. The Company
shall promptly redesign its website to redirect all users who desire to purchase
or manufacture Goods (including as a new Licensed Manufacturer) to a standalone
URL controlled and designed by Distributor, which website would offer
information to consumers and manufacturers related to Goods using the Licensed
Technology. The Company and Distributor agree that the domain name for the
redirected website would be vytex.com.

(f)       

Company shall cause the manufacturers of NRL with Vytex NRL to sell such NRL to
the Licensed Technology Manufacturers. Distributor will purchase the Goods from
the Licensed Technology Manufacturers and resell them to the Distributor’s
Manufacturers during the term of this Agreement. Company and Distributor shall
consult with one another regarding pricing and product development, and make
industry introductions as reasonably available. Company and Distributor shall
also facilitate introductions for marketing development and marketing purposes.

2.       

Commissions.

(a)       

On or before ten (10) business days from the date of this Agreement, Distributor
shall make a payment of Thirteen Thousand Five Hundred Dollars ($13,500) for
exclusive licensing rights, and an additional payment of Fifteen Thousand
Dollars ($15,000) for exclusive licensing rights no later than January 15, 2017,
for a total payment of Twenty-Eight Thousand Five Hundred Dollars ($28,500) in
licensing fees.

 

 

 

 

(b)       

Within 45 days after receipt of Goods by a Licensed Technology Manufacturer,
Distributor shall make commission payments to Company in the amount of seven
(7%) percent of the cost of the Goods, provided that Distributor shall not be
required to pay, and shall retain, the initial Twenty-Five Thousand Dollars
($25,000) as startup costs.

(c)       

In order to facilitate an accurate accounting of the cost of Goods purchased by
Distributor, Distributor shall cause each Licensed Technology Manufacturer to
promptly provide Company with a true and correct copy of the Bill of Lading of
any Goods shipped by such Licensed Technology Manufacturer, together with a
detailed description of the cost of all such Goods paid by, or to be paid, by
Distributor to such Licensed Technology Manufacturer(s).

(d)       

If Distributor sublicenses any of its rights under this Agreement, Distributor
shall pay one-third of all license royalties paid to Distributor to Company
within ten (10) days of receipt by Distributor.

(e)       

Distributor shall pay and collect all taxes related to sales to its customers.

(f)       

Company may authorize Distributor to sell Products under any other name owned by
Distributor or licensed to Distributor on an OEM basis, it being understood that
such brand name shall be not be owned by Company. In such event, Distributor
represents and warrants that the branding with respect to the Products offered
for sale and sold shall comply with all applicable laws and regulations and
procedures. Samples shall be excluded from any commission payments as they will
be deducted from total income prior to determining such commissions.

3.       

Conduct of Business.

(a)       

Distributor shall maintain a sales office and shall use commercially reasonable
efforts and devote such time as may be reasonably necessary to sell and promote
the sale of the Products. Distributor shall develop at its expense all marketing
materials with the cooperation of Company in the form of printed, audio and/or
video-recorded materials, including, but not limited to, any printed text,
pictures, or videotaped footage, that contain the Licensed Technology, Company’s
name, Vytex®NRL, trademark logo or service marks, photograph or Company’s name,
photograph, voice recording, videotaped image and or likeness, signature or
biographical information, any statements, opinions and comments regarding
Company or the Products (collectively referred to as ‘‘Materials’’). Commissions
that Vystar charges the Licensed Technology Manufacturers on Vytex NRL may not
be increased for any Licensed Technology Manufacturers who are selling to
Distributor or have sold to Distributor for the prior 24 months.

(b)       

Distributor will conduct all of its business in its own name or the Vytex brand,
website and in such manner it may see fit. Distributor will pay all expenses and
shall be responsible for the expenses of its employees.

 

 

 

 

(c)       

Distributor is and shall act as an independent contractor. Distributor, its
agents and employees are not the representatives of Company for any purpose, and
they have no power to represent, act for, bind or otherwise create or assume any
obligation on behalf of Company for any purpose whatsoever.

(d)       

The Designees shall meet at least quarterly to discuss business operations.

(e)       

Each of the parties shall maintain accurate and complete records relating to its
activities under the Agreement sufficient for the other party to determine
compliance with the provisions of the Agreement, and shall retain such records
for a period of three years after the calendar year in which such activities
related. Each of the parties shall have the right (not more than once per
calendar year), on its own or using an independent auditor or agent, upon ten
(10) days’ prior written notice to the other party, to inspect, during normal
business hours, other party’s records to verify compliance by the other party
with the terms of the Agreement. The parties agree to cooperate with each other
in any such inspection. All costs of such audit shall be borne by the inspecting
party; provided, however, that if any such audit reveals any material
underpayment by such other party, the costs of such audit shall be borne by such
other party.

(f)       

On October 1, 2016, Distributor shall provide Company with projections of orders
of Goods for the quarter ending December 31, 2016, subject to monthly
adjustments (“Projections”). Beginning on October 1, 2016, and continuing on the
first day of January, April and July of each calendar year thereafter,
Distributor shall provide Company with Projections for the succeeding quarter,
subject to monthly adjustments (“Projections”). For clarity, on October 1, 2016,
Distributor will provide Projections for the calendar quarters beginning on
October 1, 2016, and January 1, 2017. The parties agree to cooperate with one
another to avoid having a deficiency in the supply of Vytex NRL necessary to
fulfill orders from Distributor for the manufacturing of Goods. Distributor
acknowledges and agrees that it has knowledge of and understands the supply
chain for the Goods from tree to finished Goods including the seasonality
applicable to the availability of NRL.

4.       

Limit of Remedy. In no event shall either party be liable for any consequential
or special damages of any kind or nature whatsoever, including but not limited
to lost profits arising from or in any way connected with this Agreement or
items sold hereunder, whether alleged to arise from breach of contract, express
or implied warranty, or in tort, including without limitation, negligence,
failure to warn or strict liability.

5.       

Proprietary Information.

(a)       

Distributor acknowledges that the processes used by Company to develop and
produce the Products or any other items involve confidential information and
data of substantial value to Company, which value would be impaired if said
information and data were disclosed to third parties. Therefore, Distributor
agrees that it shall not use in any way for its own account or the account of
any third party, nor disclose to any third party, any confidential information
and data revealed by Company. Company acknowledges that the processes used by
Distributor to carry out this Agreement involve confidential information and
data of substantial value to Distributor, which value would be impaired if said
information and data were disclosed to third parties. Therefore, Company agrees
that it shall not use in any way for its own account or the account of any third
party, nor disclose to any third party, any confidential information and data
revealed by Distributor.

 

 

 

 

(b)       

Company shall have no liability for infringement of any patents, trademarks,
copyrights, trade dress, trade secrets or similar rights except as provided in
this Paragraph 5(b). Company will defend and indemnify Distributor, its manager,
members, officers, affiliates, successors and assigns against allegations of
infringement of U.S. patents, U.S. trademarks, copyrights, trade dress and trade
secrets (hereinafter “Intellectual Property Rights”) by the Products. Company
will defend at its expense and will pay the cost of any settlement or damages
awarded in any action brought against Distributor, its manager, members,
officers, affiliates, successors and assigns based on an allegation that an item
sold pursuant to this contract infringes the Intellectual Property Rights of a
third party. Distributor shall notify Company within sixty (60) days after
Distributor becomes aware of such allegations of infringement. Company shall
have sole control over the defense of any allegations or actions including all
negotiations for settlement or compromise, and Company shall receive all
reasonable help and cooperation from Distributor. If Products sold hereunder are
subject to a claim that it infringes the Intellectual Property Rights of a third
party, Company may, at its sole expense and option, procure for Distributor the
right to continue using said item, replace or modify said item so as to make it
non-infringing, or offer to accept return of said item, and return the purchase
price less a reasonable allowance for depreciation. The foregoing provisions of
this Paragraph 5(b) shall constitute Company’s sole and exclusive liability and
Distributor’s sole and exclusive remedy for infringement of Intellectual
Property Rights.

6.       

Termination.

(a)       

Unless sooner terminated as set forth in Paragraph 6(b) or 6(c) below, this
Agreement will remain in force and shall be perpetual unless the Distributor
provides notice in writing at least thirty (30) days prior to terminate the
Agreement.

(b)       

Notwithstanding subparagraph (a) above, in the event that any voluntary or
involuntary petition or similar pleading under any section or sections of any
bankruptcy act shall be filed by or against Distributor, or any voluntary or
involuntary proceeding in any court or tribunal shall be instituted to declare
Distributor insolvent or unable to pay its debts, then Company may immediately
terminate this Agreement by giving Distributor or Company, as the case may be,
notice in writing to such effect. In the event of the bankruptcy or dissolution
of Company, Distributor shall continue to have the licenses and other rights set
forth herein, and Distributor shall have all rights, licenses in and access to
the Licensed Technology to be able to carry out distribution services hereunder.

(c)       

Either party may terminate this Agreement upon the uncured material breach of
the other party, provided that such other party shall have been given prior
written notice of breach and an opportunity to cure for a period of at least 45
days. Such material breach shall include but not be limited to Distributor’s
failure to pay any financial obligation due under this Agreement on a timely
basis.

 

 

 

 

(d)       

Any termination of this Agreement shall not affect either party’s obligations
under paragraphs 2, 4, 5, 6, 7, 8 and 9.

(e)       

The Company may terminate this Agreement in the event that Distributor does not
generate a minimum of $100,000 in commission or royalties by December 31, 2018.

(f)       

Distributor shall have a reasonable sell off period of six (6) months after
termination to sell any existing Products after which Company shall purchase all
such remaining Goods for Distributor’s cost or at Company’s sole discretion
otherwise grant Distributor an extension of time to permit Distributor to
continue to sell the Products.

7.       

Notices. Any notice required or permitted by this Agreement shall be sufficient
if delivered personally, by facsimile or if sent by either party to the other by
email or overnight delivery, post prepaid, addressed to the other party, either
at the address or the email address set forth below:

If to Company:

William R. Doyle
Chairman, CEO and President
Vystar Corporation
2480 Briarcliff Rd., #6
Suite 159
Atlanta, GA 30329
wdoyle@vytex.com

With a copy to:

Gerald L. Baxter
Greenberg Traurig, LLP
Suite 2500
3333 Piedmont Rd.
Atlanta, GA 30305
baxterg@gtlaw.com

If to Distributor:

Steven Rotman
NHS Holdings, LLC
101 Aylesbury Road
Worcester, MA 01609
srotman111@gmail.com

 

 

 

 

With a copy to:

Michael A. Refolo
Mirick O’Connell
100 Front St.
Worcester, MA 01608-1477
mrefolo@mirickoconnell.com

8.       

Governing Law/Entire Agreement.

(a)       

This Agreement shall be construed and the legal relations between the parties
hereto determined in accordance with the laws of the Commonwealth of
Massachusetts as a contract to be performed in the Commonwealth of
Massachusetts. The terms and conditions set forth herein, together with any
amendments, modifications and any different terms or conditions expressly
accepted by an officer of Company and Distributor in writing, shall constitute
the entire Agreement concerning the items sold, and there are no oral or other
representations or agreements which pertain thereto.

(b)       

Each of the parties acknowledges that it has entered into this Agreement in the
Commonwealth of Massachusetts, and agrees that all actions or proceedings
arising directly, indirectly or otherwise in connection with, out of, related to
or from this Agreement shall, be litigated only in federal and state courts
located in the Commonwealth of Massachusetts and Company: (a) consents and
submits to the in personam jurisdiction of any state or federal court located
within the Commonwealth of Massachusetts; (b) waives any right to transfer or
change the venue of litigation brought against Company; and (c) acknowledges
that it has appointed a registered agent, of which it will notify Distributor,
to receive service of process in the Commonwealth of Massachusetts and that
Distributor may serve Company by written notice to the extent permitted by law
and that service of process upon the registered agent, or by mail if allowed by
law, shall be binding upon Company.

9.       

General.

(a)       

The waiver of one breach or default hereunder shall not constitute the waiver of
any subsequent breach or default. This Agreement may be executed in one or more
counterparts, by facsimile or by original signature.

(b)       

Should any of the provisions of this contract be invalid, such invalidity will
not affect the validity of the remaining provisions. The parties agree that they
will replace any invalid provision with a valid provision that comes closest to
the economic effect of the invalid provision.

(c)       

No party shall assign this Agreement or any rights hereunder without the prior
written consent of the other party, provided that Distributor is authorized to
appoint any sub-distributor or representative for the sale of the Products.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
the respective parties hereto and their heirs, personal representatives,
successors and assigns.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal under the laws of the Commonwealth of Massachusetts as of
the day and year first above written.

  Distributor       NHS HOLDINGS, LLC           By:       Steven Rotman    
Manager           Company       VYSTAR CORPORATION           By:       William
R. Doyle     Chairman, CEO and President    

 

 

 

 

Schedule 1

MARKS

Vystar®

Vytex®

Created by Nature. Recreated by Science®

Attached is the Vytex® Natural Rubber Latex Trademark Style Guide

 

 



 

